Title: To George Washington from Daniel Grant, 24 January 1790
From: Grant, Daniel
To: Washington, George



Sir
Baltimore [Md.] Jany 24th 1790

By tomorrow’s Stage I have forwarded 4 pr white Back Ducks In a Box directed to the President of the United States. Hopeing they will arrive safe and in good Order as they are Intended for Mrs Washington. from the great Scarceity of those ducks this Season I have been deprived of the pleasure of Sending any before. those that I have Sent are the best I Could procure. as they are a fine Bird and Such they Have not to the North of this I hope they will be acceptable. that Prosperity may Attend you Sir and Lady Washington in all Your Undertakeings is the Sincere Wish of Your Humble Servant

Danl Grant

